Citation Nr: 0426261	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  04-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for pes 
planus.

3.  Entitlement to service connection for a dental disability 
for the purposes of obtaining Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the special claims 
processing unit at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  As set forth above, 
the veteran's claim is now in the jurisdiction of the RO in 
Newark, New Jersey.  In September 2004, the veteran testified 
at a Board hearing in Washington, D.C.  

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to increased ratings for 
bilateral hearing loss and pes planus.  These matters will be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  He was not a prisoner of war during service; he has no 
adjudicated service-connected compensable dental disability 
or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.




CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2003 letter 
issued prior to the rating decision on appeal, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  
Here, the Board recognizes the veteran's contentions that 
some of his service medical records may have been destroyed.  
The veteran's service medical records, however, appear to be 
complete.  Moreover, given the facts and contentions in this 
case, the Board finds that any unavailable service medical 
records are not critical to this appeal.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

In this case, the veteran has not been afforded a VA dental 
examination for compensation purposes in connection with this 
claim.  Nonetheless, the Board finds that such a VA dental 
examination is not necessary.  The record contains an April 
2003 VA outpatient treatment record which delineates the 
veteran's current dental condition.  Moreover, as set forth 
in more detail below, the record fails to establish that the 
veteran suffered "an event, injury or disease in service," 
namely, service trauma, as defined by VA regulation.  The 
veteran has claimed no dental trauma in service, nor does the 
record reflect any such service trauma.  While the veteran 
has reported that he received several tooth extractions in 
service, such does not constitute "service trauma" within 
the meaning of VA regulation.  This is a legal determination 
for which medical guidance is not necessary.  Thus, the Board 
finds that a VA medical or dental examination or opinion is 
not necessary to make a decision on the veteran's dental 
claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Factual Background

At his April 1943 military induction medical examination, the 
veteran's third molars were noted to be missing.  No other 
pertinent abnormalities were noted.  

In-service medical records show that the veteran was treated 
on several occasions in connection with his complaints of 
pain in his feet.  In October 1943, he was hospitalized for 
further evaluation.  At that time, it was noted that the 
veteran was underweight.  The veteran reported that although 
he ate normal amounts of food, he had been underweight since 
childhood and was unable to gain weight.  In pertinent part, 
physical examination at the time of admission was normal; the 
veteran's teeth were noted to be okay.  During the course of 
hospitalization, the veteran was noted to be eating normally.  
The diagnoses on discharge from the hospital included pes 
planus and malnutrition.  The examiner recommended that the 
veteran be medically discharged from service as a result of 
pes planus.  

At his October 1943 military discharge medical examination, 
it was again noted that the veteran's third molars were 
missing.  Tooth number 13 was also noted to be missing.  No 
other pertinent abnormalities were identified.  

In September 2002, the veteran filed a claim of service 
connection for a dental disability for the purposes of 
obtaining VA outpatient dental treatment.  

In support of the veteran's claim, the RO obtained VA 
clinical records which show that in August 2002, the veteran 
sought treatment after his partial denture came loose.  
Examination revealed a partial denture between teeth numbers 
5 and 11.  The examiner recemented the veteran's bridge but 
explained that because the abutting teeth were in poor 
repair, it was unlikely that the repair would last for very 
long.  The diagnosis was acquired absence of teeth.  The 
veteran again sought treatment in April 2003, reporting that 
his bridge would not stay in despite his use of adhesive.  
Examination revealed that the veteran no longer had teeth and 
roots to hold the partial fixed denture in place.  The 
examiner explained that there was nothing he could do to 
improve the staying power of the veteran's bridge.  

In March and May 2003 statements, the veteran indicated that 
during his period of active duty, he complained of tooth 
pain.  He indicated that the military dentists did not try to 
repair his teeth, but extracted them entirely, stating that 
they did not have time to "drill and fill."  The veteran 
indicated that it was his belief that his current dental 
condition stemmed from the in-service extractions.  He 
indicated that he was currently unable to afford the dental 
work he needed.  

At his September 2004 hearing, the veteran testified that 
during service, he had had between 2 and 4 teeth extracted.  
He indicated that he then experienced an inability to eat, 
which resulted in malnutrition.  The veteran indicated that 
after his discharge from service, he was fitted with a bridge 
to replace the teeth he had lost in service.  Recently, 
however, he indicated that he had lost the teeth which had 
supported his bridge.  

II.  Analysis

A veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that the veteran has an adjudicated service-connected 
compensable dental condition, including one which would 
warrant a compensable rating under the Rating Schedule.  See 
e.g., 38 C.F.R. § 4.150 (2003).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
November 1943, clearly his recent application is untimely 
under the aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2003).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2003).

In this case, the record shows that the veteran contends that 
he had several teeth extracted in service.  His service 
medical records appear to reflect that tooth number 13 was 
extracted in service.  Nonetheless, there is no indication, 
nor has the veteran contended, that he sustained any trauma 
to the face or mouth during service.  Rather, he reports that 
his teeth were extracted due to pain or disease process.  As 
noted, service trauma does not include the intended effects 
of therapeutic or restorative dental care and treatment 
provided during the veteran's military service.  See VA 
O.G.C. Prec. Op. No. 5-97.  Thus, the veteran's in-service 
tooth extraction(s) are not considered "service trauma."  
Absent any evidence or allegation of service trauma, the 
Board must find that the veteran does not meet the criteria 
for eligibility for Class II(a) VA outpatient dental 
treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's service 
personnel record do not reflect that he was a prisoner of 
war, nor does the veteran advance such an argument.  Thus, he 
does not meet the criteria for eligibility for either Class 
II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition due to service trauma for 
the purpose of obtaining VA outpatient dental treatment.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  38 U.S.C. § 5107 (West 2002).

The Board notes that it appreciated the veteran's testimony 
at the September 2004 hearing and regrets that a more 
favorable determination could not be made as to this issue.


ORDER

Entitlement to service connection for a dental disability for 
the purposes of obtaining Department of Veterans Affairs 
outpatient dental treatment is denied.


REMAND

The veteran also seeks increased ratings for his service-
connected bilateral hearing loss and pes planus.  

As set forth above, under the VCAA, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4) (2003).  

With respect to his bilateral hearing loss disability, the 
veteran last underwent a VA audiology examination in October 
2002.  He was afforded a VA feet examination in August 2003.  
Given his testimony at the September 2004 hearing before the 
undersigned, however, the Board finds that more 
contemporaneous examinations are necessary to reevaluate his 
disabilities in light of the applicable criteria.  See also 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria). 

In view of the foregoing, this matter is remanded for the 
following:

1.  Contact the veteran and request that 
he identify all medical care providers 
who have treated him since April 2003 for 
his bilateral hearing loss and pes planus 
disabilities.  After securing any 
necessary authorization for release of 
medical information, the RO should obtain 
copies of all records for association 
with the claims folder.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his pes planus.  The 
veteran's claims folder must be provided 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be requested to evaluate the 
severity of symptoms associated with the 
veteran's pes planus, to include 
commenting on the presence or absence of 
pronounced bilateral marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, and marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances.  

3.  Scheduled for a VA audiology 
examination to determine the current 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be conducted, including an audiology 
evaluation showing results of pure tone 
audiometry for 1,000, 2,000, 3,000, and 
4,000 Hertz, the average pure tone loss 
for each ear based thereon, and the 
results of controlled speech 
discrimination tests for each ear. 

4.  Thereafter, readjudicate the 
veteran's claims for increased ratings, 
which should document consideration of 38 
C.F.R. §§ 3.321(b)(1), and also consider 
applicability of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.

5.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that relates to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); 38 C.F.R. 
§ 3.159(b)(1) (2003).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



